    Case 3:19-md-02885-MCR-GRJ Document 245 Filed 05/06/19 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


IN RE: 3M COMBAT ARMS                     Case No. 3:19md2885
EARPLUG PRODUCTS
LIABILITY LITIGATION                      Judge M. Casey Rodgers

This Document Relates to All Cases        Magistrate Judge Gary R. Jones


                          NOTICE OF APPEARANCE

      PLEASE TAKE NOTICE that Emily C. Jeffcott of Morgan & Morgan, P.A.

hereby enters her appearance as counsel for Plaintiff, Timothy Potter, in the

following action: Potter v. 3M Company, Case No.: 3:19-cv-00717-MGR-GRJ. All

further papers and pleadings in this action should be served on the undersigned.

                                            s/ Emily C. Jeffcott
                                            Emily Jeffcott
                                            MORGAN & MORGAN, P.A.
                                            700 S. Palafox St., Ste 95
                                            Pensacola, FL 32502
                                            Phone: (850) 316-9074
                                            Fax: (850) 316-9079
                                            Email: ejeffcott@forthepeople.com
     Case 3:19-md-02885-MCR-GRJ Document 245 Filed 05/06/19 Page 2 of 2



                            CERTIFICATE OF SERVICE

      In compliance with Rule 5.1(F) of the Local Rules of the United States District

Court for the Northern District of Florida, I hereby certify that a true and correct copy

of the foregoing was electronically filed via the Court’s CM/ECF system.



                                              s/ Emily C. Jeffcott
                                              Emily Jeffcott
                                              MORGAN & MORGAN, P.A.
                                              700 S. Palafox St., Ste 95
                                              Pensacola, FL 32502
                                              Phone: (850) 316-9074
                                              Fax: (850) 316-9079
                                              Email: ejeffcott@forthepeople.com
